



Exhibit 10.53




FIRST AMENDMENT TO REPAIR SERVICES AND SUPPORT AGREEMENT




THIS FIRST AMENDMENT TO REPAIR SERVICES AND SUPPORT AGREEMENT (this “Amendment”)
is dated as of December 31, 2017 (the “Effective Date”) and is entered into
between ACF Industries, LLC (“ACF”), and American Railcar Industries, Inc.
(“ARI”).


ACF and ARI are parties to that certain Repair Services and Support Agreement
dated as of April 27, 2015 (the “Agreement”). Reference is made to the Agreement
for a complete statement of its terms. Capitalized terms used herein that are
not otherwise defined shall have the meanings assigned to them, respectively, in
the Agreement.


The parties wish hereby to modify the Agreement as more particularly set forth
in this Amendment. Accordingly, for good and valuable consideration (receipt of
which is hereby acknowledged), and intending to be legally bound hereby, the
parties agree as follows:


1. Amendment. As of the Effective Date:


(a)
The last sentence of Section 2(a) is hereby deleted in its entirety.



(b)
Section 3(g)(1) is hereby deleted in its entirety and replaced with the
following:



“(1) 30% of Profits (as defined below).”
 
2.    Miscellaneous. The Agreement, as modified hereby, contains the complete,
entire and exclusive statement of the parties’ understanding with respect to its
subject matter and supersedes all prior and contemporaneous agreements and
understandings between them with respect to such subject matter. All of the
terms, conditions, representations and warranties contained in the Agreement, as
modified hereby, shall remain in full force and effect and are hereby ratified,
confirmed and restated. In the event of any subsequent amendment of the
Agreement, the terms and conditions of this Amendment shall remain in effect
unless expressly modified by such amendment. This Amendment may be executed in
one or more counterparts, each of which shall be deemed to be an original, and
all of which together shall constitute one and the same Amendment. This
Amendment may be executed and delivered via email with the same force and effect
as if it were executed and delivered by the parties simultaneously in the
presence of one another.
 
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the date first written above.


ACF INDUSTRIES, LLC
 
AMERICAN RAILCAR INDUSTRIES, INC.
By:
 
 
By:
 
Name/Title:
 
 
Name/Title:
 
Date:
 
 
Date:
 










